Acker, Presiding Judge.
Appellant brought this suit against appellees to recover damages for false imprisonment, and alleged that he was arrested by appellees without warrant, order, or legal authority, and without any examination was confined in jail by appellees for four days during extremely cold weather, which caused serious injury to his health, good name, and feelings.
The answer of appellees admitted the arrest and confinement as alleged, and pleaded in justification that the arrest was made on informatian received from a reputable citizen that plaintiff was suspected and was guilty of the theft of a coat, and was malting his escape.
The trial was without a jury and resulted in judgment for appellees.
An officer or any other person may arrest without warrant for a felony or an offense against the public peace committed in his presence, or a peace officer may arrest without warrant on verbal order of a magistrate for a felony or breach of the peace committed in the presence or view of such magistrate; or such officer may arrest without warrant when it is shown by satisfactory proof of a creditable person that a felony has been committed and that the offender is about to escape. But in all the cases enumerated the person making the arrest is required to immediately take the person arrested before the magistrate who may have ordered the arrest, or before the nearest magistrate where the arrest was made without an order. Title 5, ch. 1, Code Crim. Proc.
Heither the allegations of the answer nor the evidence adduced upon the trial show any defense to the case made by the allegations of the petition, and we think the first assignment, that the judgment is contrary to the law and the evidence, is well taken.
We are therefore of opinion that the judgment of the court below should be reversed and the cause remanded.

Reversed and remanded.

Adopted June 25, 1889.